DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 2,10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keily et al. (US 2017/0245699).
Regarding Claim 1, Keily discloses a wall mounted wipe dispensing system (figs.1-3; para.0006) comprising: a wall mount support bracket (10,30; fig.4); a dispensing bag (16; a bag is defined as a container or receptacle of leather, plastic, cloth, paper, etc.) of wipes (abstract) having a rigid collar (18) from which to suspend the dispensing bag (16) from the wall mount support bracket (figs.1-3); and wherein the wall mount support bracket (10,30) and dispensing bag (16) have first mating structures (fig.7; plurality of 31 on 18 mate with plurality of 33 on 30; para.0029) for mating the dispensing bag to the wall mount support bracket (figs.1-3).
Regarding Claim 2, Keily discloses wherein the first mating structures (fig.7; plurality of 31 on 18 mate with plurality of 33 on 30; para.0029) include at least one protrusion (fig.5; plurality of 33 on 30 on wall mount support bracket) extending from one of the wall mount support bracket (10,30) or dispensing bag collar (18) and at least one corresponding mating recess (plurality of 31 on 18) located on the other of the wall mount support bracket or dispensing bag collar (18) for receiving the protrusion to suspend the dispensing bag from the wall mount support bracket (figs.1-3).

Regarding Claim 10, Keily discloses wherein the wall mount support bracket (10,30) further includes a cover (32) movable between an open position and a closed position (fig.1; cover 32 moves between a closed and open position).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11,12 are rejected under 35 U.S.C. 103 as being unpatentable over Keily et al. (US 2017/0245699) in view of Bunoz (US 2010/0032445).
Regarding Claim 11, Keily does not disclose wherein the cover includes a biasing member for biasing the cover in the closed position.
Bunoz discloses wherein the cover (spring-loaded lid/cover 4) includes a biasing member (lid 4 is loaded with a spring) for biasing the cover in the closed position (para.0056). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Keily with wherein the cover includes a biasing member for biasing the cover in the closed position in order to minimize the exposure of the wipes to atmosphere, which would cause the wet wipes to dry out prematurely.
Regarding Claim 12, Keily does not disclose wherein the biasing member is a spring for biasing the cover in the closed position.
Bunoz discloses wherein the biasing member is a spring (lid 4 is loaded with a spring) for biasing the cover in the closed position (para.0056). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Keily with wherein the biasing member is a spring for biasing the cover in the closed position in order to minimize the exposure of the wipes to atmosphere, which would cause the wet wipes to dry out prematurely.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Keily et al. (US 2017/0245699).
Regarding Claim 11, Keily does not disclose wherein the cover includes a biasing member for biasing the cover in the closed position.
In another embodiment (third embodiment, para.0034) of the disclosure, Keily discloses wherein the cover (106) includes a biasing member (spring 119) for biasing the cover in the closed position (para.0040). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Keily with wherein the cover includes a biasing member for biasing the cover in the closed position in order to minimize the exposure of the wipes to atmosphere, which would cause the wet wipes to dry out prematurely.
Regarding Claim 12, Keily does not disclose wherein the biasing member is a spring for biasing the cover in the closed position.
In another embodiment (third embodiment, para.0034) of the disclosure, Keily discloses wherein the biasing member is a spring (119) for biasing the cover in the closed position (para.0040). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Keily with wherein the biasing member is a spring for biasing the cover in the closed position in order to minimize the exposure of the wipes to atmosphere, which would cause the wet wipes to dry out prematurely.
Regarding Claim 13, Keily discloses wherein the cover (32) further includes seal (figs.1-3; although Keily does not explicitly disclose a seal for cover 32, it is apparent from fig.1 at the bottom portion of 32, there are several seals placed there to seal opening 20 of dispensing bag 16; furthermore, it would be inherent for cover 32 to have seals in order to fully seal the opening 20 of bag 16) for substantially sealing the dispensing bag (16) when the cover is in the closed position (figs.1-3).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. More precisely, Claim 19 recite "replaceable dispensing bags of wipes with the support bracket and dispensing bags of wipes having first mating structures that mate with one another to suspend one replaceable dispensing bag of wipes at a time from the wall mounted support bracket". The specification and drawings only illustrate the support bracket and dispensing bag are mated via mating structures; however, Claim 19 recites "dispensing bags of wipes having first mating structures that mate with one another"; it is rather unclear how the mating structures employed to mate the support bracket and dispensing bag is also used to mate all the dispensing bags. Moreover, Claim 19 recites "replaceable dispensing bags" and "dispensing bags"; it is unclear if these are supposed to be the same limitation. Hence, Claims 20, 21 are similarly rejected due to their dependence upon Claim 19.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-11 of U.S. Patent No.11,291,338. Although the claims at issue are not identical, they are not patentably distinct from each other because they are very similar inventions.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-16 of U.S. Patent No.10,694,903. Although the claims at issue are not identical, they are not patentably distinct from each other because they are very similar inventions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651